UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         USDC SDNY
                                                                      DOCUMENT
 -------------------------------------------------------------- X     ELECTRONICALLY FILED
 CAR-FRESHNER CORPORATION and                                   :     DOC #:
 JULIUS SÄMANN LTD.,                                            :     DATE FILED: 12/17/2018
                                                                :
                                              Plaintiffs,       :
                                                                :          18-CV-9629 (VEC)
                            -against-                           :
                                                                :                ORDER
                                                                :
 BALENCIAGA AMERICA, INC.,                                      :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 14, 2018, the parties appeared for a conference with this Court;

        IT IS HEREBY ORDERED THAT this case is REFERRED FOR MEDIATION to the

Court-annexed Mediation Program. The parties are hereby notified that Local Civil Rule 83.9

will govern the mediation and are directed to participate in the mediation in good faith. The

parties are directed to notify the Court no later than one week after the conclusion of all

mediation whether they were able to settle this case.

        The Court specifically requests that a mediator with expertise in trademark matters be

assigned.

SO ORDERED.
                                                                    ________________________
                                                                      _______________________  _
Date: December 1, 2018                                               VALERIE CAPRONI
      New York, New York                                             United States District Judge
